DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 06/01/2020. Claims 1-20 are presented in the case. Claims 1, 10 and 14 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to process. 
Step 2A Prong One
Claim 1 recites
A method, comprising:
receiving, using a graphical comprehension analyzer (GCA) device, a graph or graph specification to be modified (generic computer components and mental process);
generating, using the GCA device, a plurality of graphs based on the graph or graph specification to be modified and rules for allowed modifications (generic computer components and mental process); and
generating a test of graphical comprehension capability based on the plurality of graphs (mental process).
The claimed concept is a method that using a graphical comprehension analyzer (GCA) device, receiving a graph or graph specification to be modified, generating a plurality of graphs based on the graph or graph specification to be modified and rules for allowed modifications and generating queries suitable for evaluating graph comprehension capability directed to “Mental Process” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The claim recites additional elements such as “a graphical comprehension analyzer (GCA) device”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification Fig. 6, [0049]-[0051] for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d). In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein generating the plurality of graphs further comprises: generating a first graph in the plurality of graphs using a verbatim quote of information that appeared in the graph or graph specification to be modified (mental process).

Claim 3. The method of claim 1, wherein generating the plurality of graphs further comprises: generating a first graph in the plurality of graphs using a restated version of information that appeared in the graph or graph specification to be modified (mental process).

Claim 4. The method of claim 1, wherein generating the plurality of graphs further comprises: generating a first graph in the plurality of graphs using changed information that contradicts a quote of information that appeared in the graph or graph specification to be modified (mental process).
Claim 5. The method of claim 1, wherein generating the plurality of graphs further comprises: generating a first graph in the plurality of graphs using changed information that is different from a quote of information that appeared in the graph or graph specification to be modified (mental process).

Claim 6. The method of claim 1, wherein generating the plurality of graphs further comprises: generating a first graph in the plurality of graphs using a verbatim quote of information that appeared in the graph or graph specification to be modified; generating a second graph in the plurality of graphs using a restated version of information that appeared in the graph or graph specification to be modified; generating a third graph in the plurality of graphs using changed information that contradicts a quote of information that appeared in the graph or graph specification to be modified; and generating a fourth graph in the plurality of graphs using changed information that is different from a quote of information that appeared in the graph or graph specification to be modified (mental process).

Claim 7. The method of claim 1, wherein generating a test of graphical comprehension capability further comprises generating the test using a plurality of query types and difficulty levels (mental process).

Claim 8. The method of claim 1, further comprising: sending the test to a user device; receiving feedback from the user device based on the test; and determining accuracy of the user device based on the feedback (generic computer components and mental process).

Claim 9. The method of claim 1, further comprising: receiving a plurality of modifications to the plurality of graphs prior to generating the test (generic computer components and mental process).

Same conclusion for independent claims 10, 14 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perronnin et al. (hereinafter Perronnin), US 20110123967 A1.

Regarding independent claim 1, Perronnin teaches a method (Abstract), comprising:
receiving, using a graphical comprehension analyzer (GCA) device (Fig. 1, 10; [0021]-[0022]), a graph or graph specification to be modified (Figs. 1-2, 60; [0023] illustrates computer 10 receiving input text 60 from input document and storing it in the data memory; Fig. 4, S102; [0032] discloses at S102, a digital document 14 is input and stored in memory 38. Examiner interprets the claimed graph or  graph specification as a text input);
generating, using the GCA device, a plurality of graphs based on the graph or graph specification to be modified and rules for allowed modifications (Fig. 4, S110; [0041]-[0042] describes the automatic question generation. The question generation component 52 takes as input one or more NLP processed sentences 62 and gives as output, a set of questions related to the input text. The questions may be of various types, and may be generated, for example, by methods such as question topic detection (terms, entities), question type determination: cloze questions (fill-in-the-blank type questions), wh-questions (who, what, when, where, or why type questions), vocabulary (antonyms, synonyms), and question construction, generally via transformation rules over the selected natural language-processed source sentence(s) 62. Examiner interprets the generating a plurality of graphs based on the graph or graph specification to be modified as generating a set of questions related to the input text); and
generating a test of graphical comprehension capability based on the plurality of graphs ([0043] discloses the system 12 can also generate multiple choice tests to assess vocabulary and/or grammar knowledge and generate questions about these concepts as well as multiple choice distractors (using Wordnet hypernyms, for example). The system may also ask comprehension questions by rephrasing the source sentences and the system 12 may identify key concepts in source sentences to generate cloze deletion tests).

Regarding dependent claim 7, Perronnin teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Perronnin further teaches wherein generating a test of graphical comprehension capability further comprises generating the test using a plurality of query types and difficulty levels ([0043] discloses the system 12 can also generate multiple choice tests to assess vocabulary and/or grammar knowledge and generate questions about these concepts as well as multiple choice distractors (using Wordnet hypernyms, for example). The system may also ask comprehension questions by rephrasing the source sentences and the system 12 may identify key concepts in source sentences to generate cloze deletion tests; [0046] discloses when the dialog system 54 may start with easy questions, i.e., questions pertaining to words corresponding to an early reading level and then, in the case of correct answers, move on to more complex questions, i.e., questions pertaining to words corresponding to a more advanced reading level).

Regarding dependent claim 8, Perronnin teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Perronnin further teaches 
sending the test to a user device (Fig. 1; [0021] disclose computer 10 may a general purpose computer or server which is linked to a user interface 30 (i.e. a user device) by a communication link 32, such as a cable or a wired or wireless local area network or wide area network, such as the Internet; [0024] describes the dialog system 54 causes the questions to be displayed as text on the display 18. In another embodiment, the questions are posed orally);
receiving feedback from the user device based on the test ([0024] describes the dialog system 54 receives the reader's responses); and
determining accuracy of the user device based on the feedback ([0024] describes the dialog system 54 evaluates the responses to generate an evaluation of the reader's comprehension, e.g., in the form of a report 66; [0025] discloses the reader's responses may be provided orally and/or by text input. In the case of oral responses, these may be provided via a microphone 70, and the signals received from the microphone returned to the evaluation system 12 for processing. The processing may include speech to text conversion, in which case the stored text answer is compared with the reader's converted answer. Or, a comparison of the spoken response with a synthesized version of the stored answer may be made using entire word comparison or analysis of identified phonemes making up the stored answer and reader's response).

Regarding dependent claim 9, Perronnin teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Perronnin further teaches
receiving a plurality of modifications to the plurality of graphs prior to generating the test ([0046] discloses if the dialog system 54 does not have this prior information, it may start with easy questions, i.e., questions pertaining to words corresponding to an early reading level and then, in the case of correct answers, move on to more complex questions, i.e., questions pertaining to words corresponding to a more advanced reading level).

Regarding independent claim 14, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Perronnin further teaches the graphical comprehension analyzer (GCA), comprising:
a memory (Fig. 1, 36, 38; [0030]); and
a controller (Fig. 1, 40; [0022]; [0029]), wherein the controller is configured to perform the operations of the method of claim 1.

Regarding dependent claim 20, it is a device claim that corresponding to the method of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perronnin as applied in claims 1, 10 and 14, in view of Roger, “Uses for the Sentence Verification Technique for Measuring Language Comprehension”, https://readingsuccesslab.com/wp-content/uploads/2015/07/Svt-Review.pdf, uploaded 07/2015.

Regarding dependent claim 2, Perronnin teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Perronnin does not explicitly disclose wherein generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using a verbatim quote of information that appeared in the graph or graph specification to be modified.
However, in the same field of endeavor, Roger teaches generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using a verbatim quote of information that appeared in the graph or graph specification to be modified (page 5 “The construction of SVT tests involves developing one of four types of test sentences from each sentence appearing in a text passage. The first type of test sentence is called an original and it is a copy of a sentence as it appeared in the passage”. Examiner interprets a verbatim quote of information as a copy of a sentence as it appeared in the passage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of generating a sentence with a copy of a sentence as it appeared in the passage and SVT tests can be based on virtually any natural text material, and even some linguistic material that is not text as suggested in Roger into Perronnin’s system because both of these systems are addressing generating questions for comprehension evaluation. This modification would have been motivated by the desire for using SVT tests as a measure of comprehension (Roger, page 4).

Regarding dependent claim 3, Perronnin teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Perronnin does not explicitly disclose wherein generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using a restated version of information that appeared in the graph or graph specification to be modified.
However, in the same field of endeavor, Roger teaches
wherein generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using a restated version of information that appeared in the graph or graph specification to be modified (page 5 “The second type of test sentence, called a paraphrase, is constructed by changing as many words as possible in an original sentence without altering the meaning of the sentence. The general guidelines for the construction of paraphrase items are: 1) change as many words as possible; 2) make sure the paraphrase has the same meaning as the original sentence; and 3) make sure the meaning of the paraphrase sentence fits with the meaning of the passage as a whole. This last guideline is particularly important since many sentences have a number of acceptable paraphrases that vary in meaning. However, if the item writer writes a paraphrase with both the meaning of the sentence and the meaning of the passage in mind, the number of acceptable paraphrases is greatly constrained”. Examiner interprets a restated version of information as a paraphrase).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of generating a sentence with a paraphrase where a test sentence is constructed by changing as many words as possible in an original sentence without altering the meaning of the sentence and SVT tests can be based on virtually any natural text material, and even some linguistic material that is not text as suggested in Roger into Perronnin’s system because both of these systems are addressing generating questions for comprehension evaluation. This modification would have been motivated by the desire for using SVT tests as a measure of comprehension (Roger, page 4).

Regarding dependent claim 4, Perronnin teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Perronnin does not explicitly disclose wherein generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using changed information that contradicts a quote of information that appeared in the graph or graph specification to be modified.
However, in the same field of endeavor, Roger teaches
wherein generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using changed information that contradicts a quote of information that appeared in the graph or graph specification to be modified (page 5 “The third type of test sentence is called a meaning change, and is constructed by changing one or two words in the sentence so that the meaning of the sentence is altered”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of generating a sentence with a meaning change where a test sentence is constructed by changing one or two words in the sentence so that the meaning of the sentence is altered and SVT tests can be based on virtually any natural text material, and even some linguistic material that is not text as suggested in Roger into Perronnin’s system because both of these systems are addressing generating questions for comprehension evaluation. This modification would have been motivated by the desire for using SVT tests as a measure of comprehension (Roger, page 4).

Regarding dependent claim 5, Perronnin teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Perronnin does not explicitly disclose wherein generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using changed information that is different from a quote of information that appeared in the graph or graph specification to be modified.
However, in the same field of endeavor, Roger teaches
wherein generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using changed information that is different from a quote of information that appeared in the graph or graph specification to be modified (pages 6-7 “The final kind of test sentence is called a distractor. A distractor is a sentence that has a syntactic structure that is similar to a sentence in the passage and is consistent with the overall theme of the text passage, but is unrelated in meaning to any sentence that appeared in the passage. The general guidelines for writing distractors are: 1) make sure the distractor is roughly comparable to original sentences in terms of length, syntactic structure, and vocabulary level; 2) make sure the distractor sentence is consistent with the thematic content of the passage; and 3) make sure the distractor sentence is different in meaning from any original sentence in the passage.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of generating a sentence with a distractor where the sentence that has a syntactic structure that is similar to a sentence in the passage and is consistent with the overall theme of the text passage, but is unrelated in meaning to any sentence that appeared in the passage and SVT tests can be based on virtually any natural text material, and even some linguistic material that is not text as suggested in Roger into Perronnin’s system because both of these systems are addressing generating questions for comprehension evaluation. This modification would have been motivated by the desire for using SVT tests as a measure of comprehension (Roger, page 4).

Regarding dependent claim 6, Perronnin teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Perronnin does not explicitly disclose wherein generating the plurality of graphs further comprises:
generating a first graph in the plurality of graphs using a verbatim quote of information that appeared in the graph or graph specification to be modified;
generating a second graph in the plurality of graphs using a restated version of information that appeared in the graph or graph specification to be modified;
generating a third graph in the plurality of graphs using changed information that contradicts a quote of information that appeared in the graph or graph specification to be modified; and
generating a fourth graph in the plurality of graphs using changed information that is different from a quote of information that appeared in the graph or graph specification to be modified.
However, in the same field of endeavor, Roger teaches
generating a first graph in the plurality of graphs using a verbatim quote of information that appeared in the graph or graph specification to be modified (page 5 “The construction of SVT tests involves developing one of four types of test sentences from each sentence appearing in a text passage. The first type of test sentence is called an original and it is a copy of a sentence as it appeared in the passage”. Examiner interprets a verbatim quote of information as a copy of a sentence as it appeared in the passage);
generating a second graph in the plurality of graphs using a restated version of information that appeared in the graph or graph specification to be modified (page 5 “The second type of test sentence, called a paraphrase, is constructed by changing as many words as possible in an original sentence without altering the meaning of the sentence. The general guidelines for the construction of paraphrase items are: 1) change as many words as possible; 2) make sure the paraphrase has the same meaning as the original sentence; and 3) make sure the meaning of the paraphrase sentence fits with the meaning of the passage as a whole. This last guideline is particularly important since many sentences have a number of acceptable paraphrases that vary in meaning. However, if the item writer writes a paraphrase with both the meaning of the sentence and the meaning of the passage in mind, the number of acceptable paraphrases is greatly constrained”. Examiner interprets a restated version of information as a paraphrase);
generating a third graph in the plurality of graphs using changed information that contradicts a quote of information that appeared in the graph or graph specification to be modified (page 5 “The third type of test sentence is called a meaning change, and is constructed by changing one or two words in the sentence so that the meaning of the sentence is altered”); and
generating a fourth graph in the plurality of graphs using changed information that is different from a quote of information that appeared in the graph or graph specification to be modified (pages 6-7 “The final kind of test sentence is called a distractor. A distractor is a sentence that has a syntactic structure that is similar to a sentence in the passage and is consistent with the overall theme of the text passage, but is unrelated in meaning to any sentence that appeared in the passage. The general guidelines for writing distractors are: 1) make sure the distractor is roughly comparable to original sentences in terms of length, syntactic structure, and vocabulary level; 2) make sure the distractor sentence is consistent with the thematic content of the passage; and 3) make sure the distractor sentence is different in meaning from any original sentence in the passage.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the construction of SVT tests involves developing one of four types of test sentences from each sentence appearing in a text passage and SVT tests can be based on virtually any natural text material, and even some linguistic material that is not text as suggested in Roger into Perronnin’s system because both of these systems are addressing generating questions for comprehension evaluation. This modification would have been motivated by the desire for using SVT tests as a measure of comprehension (Roger, page 4).

Regarding independent claim 10, Perronnin teaches a method (Abstract), comprising:
receiving, using a graphical comprehension analyzer (GCA) device (Fig. 1, 10; [0021]-[0022]), a graph or graph specification to be modified (Figs. 1-2, 60; [0023] illustrates computer 10 receiving input text 60 from input document and storing it in the data memory; Fig. 4, S102; [0032] discloses at S102, a digital document 14 is input and stored in memory 38. Examiner interprets the claimed graph specification as a text input);
generating, using the GCA device, a plurality of graphs based on the graph or graph specification to be modified and rules for allowed modifications (Fig. 4, S110; [0041]-[0042] describes the automatic question generation. The question generation component 52 takes as input one or more NLP processed sentences 62 and gives as output, a set of questions related to the input text. The questions may be of various types, and may be generated, for example, by methods such as question topic detection (terms, entities), question type determination: cloze questions (fill-in-the-blank type questions), wh-questions (who, what, when, where, or why type questions), vocabulary (antonyms, synonyms), and question construction, generally via transformation rules over the selected natural language-processed source sentence(s) 62. Examiner interprets the generating a plurality of graphs based on the graph or graph specification to be modified as generating a set of questions related to the input text);
generating a test of graphical comprehension capability based on the plurality of graphs ([0043] discloses the system 12 can also generate multiple choice tests to assess vocabulary and/or grammar knowledge and generate questions about these concepts as well as multiple choice distractors (using Wordnet hypernyms, for example). The system may also ask comprehension questions by rephrasing the source sentences and the system 12 may identify key concepts in source sentences to generate cloze deletion tests).
Perronnin does not explicitly disclose
 wherein generating the plurality of graphs comprises:
generating a first graph in the plurality of graphs using a verbatim quote of information that appeared in the graph or graph specification to be modified,
generating a second graph in the plurality of graphs using a restated version of information that appeared in the graph or graph specification to be modified,
generating a third graph in the plurality of graphs using changed information that contradicts a quote of information that appeared in the graph or graph specification to be modified, and
generating a fourth graph in the plurality of graphs using changed information that is different from a quote of information that appeared in the graph or graph specification to be modified.
However, in the same field of endeavor, Roger teaches
generating the plurality of graphs comprises:
generating a first graph in the plurality of graphs using a verbatim quote of information that appeared in the graph or graph specification to be modified (page 5 “The construction of SVT tests involves developing one of four types of test sentences from each sentence appearing in a text passage. The first type of test sentence is called an original and it is a copy of a sentence as it appeared in the passage”. Examiner interprets a verbatim quote of information as a copy of a sentence as it appeared in the passage),
generating a second graph in the plurality of graphs using a restated version of information that appeared in the graph or graph specification to be modified (page 5 “The second type of test sentence, called a paraphrase, is constructed by changing as many words as possible in an original sentence without altering the meaning of the sentence. The general guidelines for the construction of paraphrase items are: 1) change as many words as possible; 2) make sure the paraphrase has the same meaning as the original sentence; and 3) make sure the meaning of the paraphrase sentence fits with the meaning of the passage as a whole. This last guideline is particularly important since many sentences have a number of acceptable paraphrases that vary in meaning. However, if the item writer writes a paraphrase with both the meaning of the sentence and the meaning of the passage in mind, the number of acceptable paraphrases is greatly constrained”. Examiner interprets a restated version of information as a paraphrase),
generating a third graph in the plurality of graphs using changed information that contradicts a quote of information that appeared in the graph or graph specification to be modified (page 5 “The third type of test sentence is called a meaning change, and is constructed by changing one or two words in the sentence so that the meaning of the sentence is altered”), and
generating a fourth graph in the plurality of graphs using changed information that is different from a quote of information that appeared in the graph or graph specification to be modified (pages 6-7 “The final kind of test sentence is called a distractor. A distractor is a sentence that has a syntactic structure that is similar to a sentence in the passage and is consistent with the overall theme of the text passage, but is unrelated in meaning to any sentence that appeared in the passage. The general guidelines for writing distractors are: 1) make sure the distractor is roughly comparable to original sentences in terms of length, syntactic structure, and vocabulary level; 2) make sure the distractor sentence is consistent with the thematic content of the passage; and 3) make sure the distractor sentence is different in meaning from any original sentence in the passage”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the construction of SVT tests involves developing one of four types of test sentences from each sentence appearing in a text passage and SVT tests can be based on virtually any natural text material, and even some linguistic material that is not text as suggested in Roger into Perronnin’s system because both of these systems are addressing generating questions for comprehension evaluation. This modification would have been motivated by the desire for using SVT tests as a measure of comprehension (Roger, page 4).

Regarding dependent claim 11, the combination of Perronnin and Roger teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. Perronnin further teaches 
sending the test to a user device (Fig. 1; [0021] disclose computer 10 may a general purpose computer or server which is linked to a user interface 30 (i.e. a user device) by a communication link 32, such as a cable or a wired or wireless local area network or wide area network, such as the Internet; [0024] describes the dialog system 54 causes the questions to be displayed as text on the display 18. In another embodiment, the questions are posed orally);
receiving feedback from the user device based on the test ([0024] describes the dialog system 54 receives the reader's responses); and
determining accuracy of the user device based on the feedback ([0024] describes the dialog system 54 evaluates the responses to generate an evaluation of the reader's comprehension, e.g., in the form of a report 66; [0025] discloses the reader's responses may be provided orally and/or by text input. In the case of oral responses, these may be provided via a microphone 70, and the signals received from the microphone returned to the evaluation system 12 for processing. The processing may include speech to text conversion, in which case the stored text answer is compared with the reader's converted answer. Or, a comparison of the spoken response with a synthesized version of the stored answer may be made using entire word comparison or analysis of identified phonemes making up the stored answer and reader's response).

Regarding dependent claim 12, the combination of Perronnin and Roger teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Perronnin further teaches 
wherein determining accuracy of the user device further comprises determining a first accuracy of the user device for the first graph, a second accuracy of the user device for the second graph, a third accuracy of the user device for the third graph, and a fourth accuracy of the user device for the fourth graph ([0024] describes the dialog system 54 evaluates the responses to generate an evaluation of the reader's comprehension, e.g., in the form of a report 66; [0025] discloses the reader's responses may be provided orally and/or by text input. In the case of oral responses, these may be provided via a microphone 70, and the signals received from the microphone returned to the evaluation system 12 for processing. The processing may include speech to text conversion, in which case the stored text answer is compared with the reader's converted answer. Or, a comparison of the spoken response with a synthesized version of the stored answer may be made using entire word comparison or analysis of identified phonemes making up the stored answer and reader's response).

Regarding dependent claim 13, the combination of Perronnin and Roger teaches all the limitations as set forth in the rejection of claim 12 that is incorporated. Perronnin further teaches further comprising:
generating a second test of graphical comprehension capability based on the first accuracy, the second accuracy, the third accuracy, and the fourth accuracy ([0046] discloses when the dialog system 54 may start with easy questions, i.e., questions pertaining to words corresponding to an early reading level and then, in the case of correct answers, move on to more complex questions, i.e., questions pertaining to words corresponding to a more advanced reading level).

Regarding dependent claim 15, it is a device claim that corresponding to the method of claim 2.

Regarding dependent claim 16, it is a device claim that corresponding to the method of claim 3.

Regarding dependent claim 1 7, it is a device claim that corresponding to the method of claim 4.

Regarding dependent claim 18, it is a device claim that corresponding to the method of claim 5.

Regarding dependent claim 19, it is a device claim that corresponding to the method of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Goldman (US 20210327292 A1) discloses an automated system and method for generating a quiz from an arbitrary passage of text.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/BEAU D SPRATT/Primary Examiner, Art Unit 2143